Citation Nr: 0404193	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-11 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from September 1967 to 
October 1973.  Appellant served two tours of duty in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Togus, Maine, 
Regional Office (RO) that denied service connection for a low 
back disorder.

Appellant was afforded a hearing before the undersigned 
Veterans Law Judge in October 2003; a transcript of that 
hearing has been associated with the claims folder. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326) (2003).  This 
law redefined the obligations of VA and imposed an enhanced 
duty on VA to assist a claimant in developing his claim.  The 
VCAA also imposed an enhanced duty on VA to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was filed in October 2002, after the date 
of enactment of the VCAA.  The VCAA accordingly applies to 
the instant case.
The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this case, RO sent appellant a "duty to assist" letter 
in November 2002, prior to adjudication of the claim; 
however, the letter did not advise appellant of the 
provisions of the VCAA and did not advise appellant what 
evidence, if any, VA would pursue and what evidence, if any, 
appellant must procure.  The Board accordingly finds that the 
VCAA duty-to-notify has not yet been satisfied in the 
development of this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such examination or opinion is necessary.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

As to another procedural matter, it is noted that pertinent 
evidence has been added to the file since the statement of 
the case.  This material should initially be considered by 
the RO.  See Disabled American Veterans, et al. v. Secretary 
of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

In this case, the medical record shows that appellant has a 
number of diagnosed pathologies in the lower back, including 
arthritis, degenerative joint disease, and alleged shrapnel 
fragments in the pelvic area.  The Board considers medical 
examination to be necessary at this point to accurately 
diagnose appellant's current low back disability, as a 
preliminary step to adjudicating service connection.

The Board notes that a claim for service connection for 
"residuals of a shell fragment wound in the pelvic area" 
was previously adjudicated, and was denied in a Board 
decision in February 1991.   The instant claim is closely 
related, in that appellant continues to assert that his 
current low back pain was caused by shrapnel; however, the 
instant claim differs in that "low back pain" incorporates 
possible pathologies other than shrapnel wounds.  The Board 
accordingly finds that the instant claim can be developed and 
adjudicated without having to formally reopen the previously-
denied claim.   

The Board also notes that appellant, in his testimony before 
the Board, stated that he received the shrapnel during an 
ambush of his convoy.  Appellant is therefore entitled to 
consideration that includes the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002).  However, service connection cannot be 
granted unless there is medical evidence of a current 
disability and a nexus between the disability and the in-
service event.  The medical examiner should accordingly 
specifically opine in regard to whether appellant has 
metallic fragments in his body that contribute to the current 
low back disorder.   

In that regard, factually, VA X-rays of August 1988 were 
reported to be normal.  During a VA hospitalization in May 
1989, it was noted that X-rays revealed shrapnel or other 
dense material in the pelvis.  In October 2001, degenerative 
disc disease of the low back was noted, but no metal 
fragments were noted.  In correspondence of July 2002, the 
appellant has indicated that he had shrapnel removed.  He did 
not specifically indicate where or when.  These matter should 
be clarified prior to entry of a decision on this claim.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claims for lower back disability have 
been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A 
(2002), 38 C.F.R. § 3.159 (2002), and 
any other legal precedent.  See also 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  If it is indicated that 
there is additional evidence to be 
obtained, the parties responsible 
should undertake to obtain that 
evidence.  Specifically, the appellant 
should be asked to identify any 
treatment he has had for low back 
pathology, to include notice as to when 
and where shrapnel was removed from the 
low back.  To the extent that his 
assistance is needed in obtaining or 
identifying pertinent records, that 
assistance should be requested.

2.  The RO should arrange appropriate 
VA medical examination, such as by an 
orthopedic specialist, to establish the 
etiology of appellant's lower back 
disorder.  To the extent possible, the 
examiner should diagnose all 
pathologies that contribute to 
appellant's current lower back disorder 
and render an opinion in regard to the 
etiology of each.  All indicated tests 
should be accomplished and all clinical 
findings should be reported in detail.  
The claims folder should be provided to 
the examiner for review prior to 
examination.  After reviewing the file 
and examining the appellant, the 
examiner should provide an opinion as 
to whether it is more likely than not 
that appellant's current low back 
disability was incurred in, or 
aggravated by, military service.  
Specifically it should be noted whether 
there are small retained metallic 
fragments in the low back.  If so, it 
should be indicated whether there is 
other current back pathology related 
thereto.  If not, that should be 
specifically set forth in the record, 
and, if possible, the "dense material" 
noted in May 1989, should be described.  
The rationale for the finding should be 
set forth.  If determination cannot be 
made without resort to speculation, the 
examiner should so state.

3.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claim for service 
connection for low back disability.  
This review should include all evidence 
added to the record to the file since 
the statement of the case was issued.  
In fact, in order to comply with all 
notice and duty to assist provisions, 
the RO should conduct a de novo review 
of all evidence associated with this 
claim.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




